Citation Nr: 1122099	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-03 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the Veteran's income is excessive for purposes of  nonservice-connected pension benefits.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a respiratory disability, to include as secondary to asbestos exposure.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2005, a statement of the case was issued in December 2006, and a substantive appeal was received in January 2007.

The Board notes that the Veteran originally expressed a desire to testify at a Board hearing in his January 2007 substantive appeal submission.  However, in multiple subsequent statements including the March 2007 statement from his duly appointed representative, an express withdrawal of the hearing request has been made.

The issues of entitlement to nonservice-connected pension benefits, entitlement to service connection for heart disease, and entitlement to service connection for breathing problems secondary to asbestos exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1988 Board decision denied entitlement to service connection for bilateral pes planus..

2.  By rating decision in April 1994, the RO denied the Veteran's petition to reopen the claim of entitlement to service connection for pes planus; the Veteran did not file a notice of disagreement.

3.  In December 2004, the appellant requested that his claim of entitlement to service connection for pes planus be reopened.

4.  All of the evidence submitted since the April 1994 RO decision is either cumulative and redundant of evidence already in the claims folder or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1988 Board decision, which denied entitlement to service connection for pes planus, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The April 1994 RO rating decision that denied the Veteran's claim of entitlement to service connection for pes planus is final. 38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated January 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the petition to reopen the claim for service connection is being denied at this time.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms 'new' and 'material' have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the appellant with an adequate notice letter in January 2005.  It set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the January 2005 notice constituted adequate notice to the appellant under the circumstances of this case: it explained the need to submit new and material evidence with direct reference to the basis of the prior final denials in this case.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

New and Material Evidence

The claim of entitlement to service connection for bilateral pes planus was previously denied by a Board decision dated in October 1988.  In the October 1988 Board decision, the Veteran was informed that the basis of the denial was finding that the Veteran had pes planus prior to service and that pes planus did not increase in severity during service.  The Board reviewed the evidence, particularly the service treatment records (including a pre-induction examination showing pes planus and records showing pes planus during service), medical evidence from prior to service detailing the Veteran's pes planus, and multiple statements by medical providers familiar with the Veteran's history of pes planus beyond his period of service.  The Board found that while the Veteran may have continued to have problems with his feet in service, there was nothing to indicate that the disability became more severe during service.  The decision found that the Veteran did not dispute that the pes planus pre-existed service, and that although he may have continued to have difficulty with his feet during service, there was no evidence of aggravation because there was no evidence of treatment for pes planus during service nor was there any pertinent finding on the service separation examination that was not shown to be present prior to service.

There was no appeal of the Board's October 1988 decision.  The October 1988 Board decision is therefore final.  38 U.S.C.A. § 7104.

In an April 1994 decision, the RO denied the Veteran's petition to reopen the claim of entitlement to service connection for pes planus.  In arriving at this decision, the RO reviewed the evidence of record to find that no new and material evidence had been submitted to reopen the claim; the RO explained that a medical report describing the current state of the Veteran's pes planus was not material to the issue of service connection.  The Veteran was informed of his appellate rights with respect to the April 1994 RO rating decision.  The Veteran did not file a notice of disagreement.  The April 1994 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

However, claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

The Veteran petitioned to reopen his claim of entitlement to service connection for pes planus in December 2004.  At that time, the RO reviewed the additional records submitted and found that they did not present new and material evidence.  The RO denied the petition to reopen the claim in a June 2005 rating decision.  Subsequently, after a notice of disagreement was received, the RO issued a December 2006 statement of the case which again denied the Veteran's petition to reopen the claim.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The April 1994 RO rating decision is the most recent final disallowance of the claim of entitlement to service connection for pes planus.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in 2004, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denials included the Veteran's contentions and testimony including as presented in a September 1987 RO hearing, together with service treatment records and medical records from prior to and subsequent to service documenting that the Veteran's history of pes planus spanned a period prior to, during, and after service.  Each of the prior final denials through the most recent final April 1994 denial (finding no new and material evidence) essentially found that although the Veteran may have had foot problems during service, the pes planus disability was shown to have pre-existed service and was not shown to have been permanently aggravated beyond its natural course during military service.  The original final October 1988 Board decision on the merits found that the Veteran did not dispute that the pes planus pre-existed service, and that although he may have continued to have difficulty with his feet during service, there was no evidence of aggravation because there was no evidence of treatment for pes planus during service nor was there any pertinent finding on the service separation examination that was not shown to be present prior to service.

New evidence added to the record since the prior final denial features VA medical records, but none of these indicate that the Veteran's pes planus was aggravated during his military service.  A duplicate set of service treatment record copies were submitted, but these copies are duplicative of the same service treatment records that were already of record at the time of the prior final denials.  The Veteran's written statements submitted since the time of the prior final denials do not testify to any new factual assertions material to the issue and the basis for the prior final denials.  The Veteran's recent statements are duplicative of his contentions of record at the time of the prior final denials: that he believes his in-service pes planus symptoms represent an aggravation of the pre-existing pes planus pathology.  There has otherwise been no new evidence, including in the new medical records in the claims file and in the Veteran's own testimony, relating to any unestablished fact necessary to substantiate the claim of entitlement to service connection for pes planus.  No new evidence indicates that the pes planus was either (1) aggravated during service or (2) not a disability that pre-existed service.

The new evidence does not address the basis for the prior denial in that the new evidence fails to show that the Veteran's pes planus was aggravated during service or did not pre-exist service.  None of the new evidence is material, as none of it relates to an unestablished fact necessary to substantiate the claim.  None of the material evidence is new, as all of it was of record at the time of the prior final denial, or is duplicative of evidence that was of record at the time of the prior final denial.  Therefore, the Board must find that no new and material evidence has been received with which to reopen the Veteran's claim of service connection for pes planus.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for pes planus.  To this extent, the appeal is denied.


REMAND

Service Connection

The Veteran claims entitlement to service connection for a heart disability and for a respiratory disability, to include as secondary to asbestos exposure.  The Veteran's most informative presentation of the bases of his claims was in hand written statements presented in his December 2004 filing of these claims.  The Board discusses the Veteran's contentions below.

In this case, the Veteran has not been afforded a VA examination addressing either the respiratory disability issue nor the heart disability issue currently on appeal.  The Board finds that VA examinations are warranted in this case, and would be helpful in facilitating fully informed appellate review of the issues.

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. § 3.159(c)(4)(C) establishes a low threshold for satisfying the requirements to trigger the Secretary's duty to assist by providing a medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Board finds that the McLendon criteria are met in this case.  The Board finds that, with regard to both claimed disabilities on appeal, that there is competent evidence indicating current disability together with contemporaneous evidence of potentially pertinent symptoms during the Veteran's military service which raise medical questions concerning the possibility of a medical link associating the current disabilities with the in-service symptoms.  The Board finds that significant medical questions are raised by the evidence, but there is insufficient competent medical evidence on file to make a decision on the claim.

Respiratory Disability

With regard to the claim concerning a respiratory disability, the Veteran primarily contends that he currently suffers from a lung disability that is causally related to alleged asbestos exposure during service.  The Veteran has not responded to the RO's inquiries seeking details of the alleged in-service asbestos exposure.

However, service treatment records document potentially pertinent respiratory symptoms, and post-service medical records suggest a possible current lung disability.  During service, the Veteran reported symptoms in September 1969 including constant fatigue and coughing.  The Veteran's March 1971 separation examination report shows that the Veteran reported a history of shortness of breath in his medical history questionnaire.  (There are multiple copies of the medical history questionnaire in the c-file, with some versions containing extra ink markings over the typed markings, suggesting a change of the Veteran's response, but some copies clearly show the typed 'X' marking an endorsement of a history of shortness of breath.  The Board observes that the Veteran previously endorsed a history of shortness of breath on his pre-induction examination questionnaire, but no medical diagnosis of any respiratory disability was noted to be found at that time.)  In any event, all copies of the March 1971 separation examination report show that the Veteran endorsed a history of pain or pressure in his chest.  Most significantly, the report includes a physician's comment that the Veteran had "occas. L SB pleuritic chest pain x ~ 3 yrs.  - last ~ 15 minutes."  The Board finds that this note reasonably may suggest shortness of breath (occasionally medically abbreviated by 'SM,' but the abbreviation's meaning is not clear to the Board in this case); however the report clearly indicates pleuritic chest pains.  The Board observes that the indicated 3 year history suggests that the symptoms pre-date the Veteran's service, however, the Board must also observe that no pertinent disability of the lungs was medically noted upon the Veteran's entrance to active duty military service.  Thus, the Board finds that the service treatment records contain documentation of potentially pertinent in-service symptoms or manifestations relevant to the Veteran's current claim of entitlement to service connection for a respiratory disability.

The Board also notes that the Veteran's recent VA treatment records suggest potentially pertinent abnormalities in the health of the Veteran's lungs and breathing.  A December 2004 pulmonary function test report includes a medical professional's comment that "[t]here is a mild obstructive ventilator defect...."  A December 2006 VA medical record shows that pulmonary function testing at that time revealed "moderate obstructive ventilator defect...."  The significance of these findings to the Veteran's contentions, or any relationship to in-service complaints, is unclear without medically competent evidence addressing the matter.

The Board also observes that a February 2005 VA medical record shows that the Veteran  had a "probable tiny right pleural effusion" as well as "persistent right hemidiaphragm elevation with likely right mid and lower lung field atelectasis [collapse]...."  A different February 2005 VA medical record shows a loss of volume in the right lower lobe, that "ill-defined increased parenchymal opacity is evident in the right mid and lower lung field...."  This report also indicates subsegmental atelectasis (lung collapse) and/or infiltrate in the right middle lobe.  A June 2005 VA medical record also appears to be referring to the Veteran's lungs when noting that diagnostic imaging showed "[p]arenchymal scarring remains evidence in the right middle lobe volume loss and there is loss of volume in the right lower lobe with elevation of the right hemidiaphragm unchanged."

As discussed above, the Board finds that the evidence of potentially pertinent in-service symptomatology together with the current evidence of a possible pulmonary disability raise the possibility of a link between a current disability and military service.  The Board finds that the McLendon criteria are met, and a VA examination is warranted to address this issue.

Heart Disability

With regard to the claim concerning the heart disability, the Veteran primarily contends that he suffers from a heart disability that had initial onset during military service.  To the extent that he refers to having a congenital heart disability, he contends that such was aggravated during his military service.  The Veteran testifies that he experienced shortness of breath and nightsweats during service that he now believes to have been associated with his heart disability.

The Board notes that the Veteran's recent VA treatment records do indicate that the Veteran has received significant treatment for heart problems, including heart surgery (mitral valve prolapse repair / valve replacement) and a diagnosis of coronary artery disease.

Significantly, the Veteran's key contention in this case presented in his December 2004 filing of this claim is that he has learned that he has a congenital heart disability involving mitral valve problems, and he believes that this disability first manifested during service and was aggravated during his military service.  The Veteran indicates that he associates this disability with symptoms such as shortness of breath and nightsweats.  The Veteran is not medically competent to definitively link such symptoms to a cardiac pathology, and the Board is not competent to evaluate the contention without sufficient medical evidence either; however, the Board takes judicial notice as a general matter that shortness of breath and nightsweats can potentially be associated with heart disease.

The Board notes that the service treatment records document that the Veteran had potentially significant complaints during service.  In September 1969, the Veteran reported numerous complaints including constant fatigue and night sweats.  No clear diagnosis was rendered at that time, but the symptoms did prompt medical professionals to evaluate the Veteran's heart; the report indicates that the Veteran was found to have normal sinus rhythm at that time.  The Veteran's March 1971 service separation examination shows that the Veteran reported having a history of shortness of breath.  Some, but not all, of the copies of the separation examination report contain handwritten markings that may have been intended to change this indication, but it is not clear, as some of the copies of the report also appear complete and contain only the typed markings indicating the Veteran's history of shortness of breath.  In any event, all copies of the March 1971 service separation examination report clearly show that the Veteran reported a history of chest pain or pressure in his chest.  The physician's comments on the March 1971 separation examination report discuss that the Veteran had "[s]oaking sweats" of unknown diagnosis, and occasional left sided chest pain thought to be pleuritic chest pain at that time.  The Board also notes that the physician's comments include the abbreviation "SB" in this section, and the Board is unable to determine with clarity what the acronym refers to; the Board observes that the acronym SB is sometimes used to denote 'short breath' or 'shortness of breath.'

In this case, the Veteran has contended (including in his December 2004 filing of this claim) that he experiences shortness of breath and night sweats due to his heart condition diagnosed after service, and that he experienced these pertinent symptoms during service.  Neither the Board nor the Veteran are competent to determine whether these symptoms are linked to his heart disability, but the Veteran's testimony that he experienced these symptoms during service is competent and appears reasonably corroborated by the service treatment records.  Also, the Board finds that the Veteran's in-service documented left-sided chest pains raise pertinent medical questions regarding the Veteran's contention that his heart disability manifested during service.  Although the left sided chest pains were characterized as pleuritic, no clear diagnosis or explanation for the Veteran's symptoms was persuasively determined in any of the service treatment records; it appears that medical professionals were uncertain of the cause of some pertinent symptoms.

As discussed above, the Board finds that the evidence of potentially pertinent in-service symptomatology together with the current evidence of a heart disability raise the possibility of a link between a current disability and military service.  The Board finds that the McLendon criteria are met, and a VA examination is warranted to address this issue.

Nonservice-connected Pension

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

In this case, as discussed in the March 2011 supplemental statement of the case, the RO sent a development letter to the Veteran on February 14, 2011, requesting that he complete and return VA Form 21-0516 (among others) and requesting that he submit the evidence within 30 days from the date of that letter.  The March 2011 supplemental statement of the case indicates that the RO believed that the Veteran had not replied to the request, and thus the case was forwarded to the Board in April 2011 without any RO adjudication considering the Veteran's response to that RO's February 2011 request for information.  However, in May 2011 the Board received mail forwarded from the RO that reveals that the RO actually received the Veteran's response to the RO's request in February 2011.  Specifically, the Veteran submitted the requested VA Form 21-0516-1 "Improved Pension Eligibility Verification Report (Veteran With No Children)," and the form was completed by the Veteran in connection with his appeal for entitlement to nonservice-connected pension benefits.  The form was received at the RO in February 2011, but not associated with the claims file prior to the case being sent to the Board.

The form was submitted to the RO and received prior to the case being forwarded to the Board, however the correspondence was not associated with the claims file until the correspondence was later forwarded to the Board and received in May 2011.  Consequently, the most recent March 2011 supplemental statement of the case in this appeal reflects the mistaken belief that the Veteran had not submitted the requested form in connection with his appeal, and therefore the March 2011 supplemental statement of the case does not address or contemplate the submitted information.

Under the circumstances, this matter must be returned to the RO for the issuance of a supplemental statement of the case addressing the issue of entitlement to nonservice-connected pension benefits with consideration of the information the Veteran submitted to the RO in February 2011 in direct response to the RO's inquiry.  The Board may not proceed with appellate review prior to the RO issuing a supplemental statement of the case addressing this evidence that was submitted to and received by the RO (in accordance with the RO's request to the Veteran) prior to the case being sent to the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and take any necessary action to ensure compliance with all VCAA notice and assistance requirements.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any pulmonary disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail.  After reviewing the claims file and examining the Veteran, the examining medical doctor should offer a response to the following:

a)  The examiner should identify the diagnosis of each current lung disability or respiratory disability found in evaluating the Veteran.  

b)  For each diagnosis identified in responding to the above, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability manifested during active service or is otherwise etiologically linked to the Veteran's active duty service.  In addressing these matters, the examiner is asked to specifically discuss the Veteran's service treatment records referring to symptoms such as pleuritic chest pain, coughing, and possible complaints of shortness of breath.

c)  Finally, the examiner should specifically indicate whether any current respiratory diagnosis found is of a nature that would be associated with any alleged asbestos exposure the Veteran claims to have experienced during military service.

A detailed rationale should be provided for all opinions offered.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of any current cardiac disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail.  After reviewing the claims file and examining the Veteran, the examining medical doctor should offer a response to the following:

a)  The examiner should identify the diagnosis of each current cardiac disability found in evaluating the Veteran.

b)  For each diagnosis identified in responding to the above, the examiner should state whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's disability manifested during active service or is otherwise etiologically linked to the Veteran's active duty service.  In addressing these matters, the examiner is asked to specifically discuss the Veteran's service treatment records referring to symptoms such as left sided chest pain, nightsweats, and possible complaints of shortness of breath.

c)  For any congenital heart disability found in responding to the above, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability was permanently aggravated during service beyond the natural progression of the disability.  In addressing these matters, the examiner is asked to specifically discuss the Veteran's service treatment records referring to symptoms such as left sided chest pain, nightsweats, and possible complaints of shortness of breath.

A detailed rationale should be provided for all opinions offered.

4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

5.  If, after the development directed above, the Veteran has been diagnosed with a pulmonary disability medically identified as of a nature potentially associated with the alleged asbestos exposure, the RO should give the Veteran another opportunity to identify details of any alleged asbestos exposure during his military service.  The RO should then undertake any necessary development of the claimed asbestos exposure during service pursuant to VA guidelines (to include M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C).

6.  The RO should undertake a review of all evidence added to the claims file since the March 2011 supplemental statement of the case (including the Veteran's February 2011 response to the RO's request for pension eligibility information that was received at the RO in February 2011 but not associated with the claims file until the case was at the Board in May 2011) pertaining to the issues remaining on appeal.  After undertaking any additional development which may be necessary, the RO should determine if entitlement to the benefits sought is warranted.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


